Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-26 are pending.
This office action is being issued in response to the Applicant's filing on 9/22/2022.

Claim Objections
Claim 2 is objected to because of the following informalities: missing word(s).
Regarding Claim 2, does Applicant intend to recite a method comprising:
identifying, with the one or more hardware processors, the payor data from a royalty payment record associated with at least one payor; or
identifying, with the one or more hardware processors, the payee data from a royalty payment record associated the with entity.

Claim 15 has similar issues.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising: determining an ownership interest in at least a portion of one or more hydrocarbon production wells for an entity based on at least one of payor data associated with the entity or payee data associated with the entity; determining an identification of each of the one or more hydrocarbon production wells based on an associated identifier of each of the one or more hydrocarbon production wells; determining an allocated hydrocarbon production volume value for each of the one or more hydrocarbon production wells based at least in part on lease-level hydrocarbon production volume data; determining a present monetary value for each of the one or more hydrocarbon production wells based on the determined allocated hydrocarbon production volume value and a present hydrocarbon monetary value per volume unit; determining a financial offer instrument for the entity based at least in part on a sum of the determined present monetary values; and generating data that comprises a representation of the determined financial offer instrument for the entity for presentation.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to determine an ownership interest in a hydrocarbon production well, which is a fundamental economic practice or, alternatively, a commercial or legal interaction. Both are subcategories a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Additionally, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to determine an ownership interest in a hydrocarbon production well, which is a mental process. Examiner notes that the claimed invention is directed to “’collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,” similar to Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016). Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a processor.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-13 and 15-26 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1 and 14. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites further comprising:
determining, with the one or more hardware processors, at least one additional payor data associated with the entity based on the at least one of payor data associated with the entity; and
determining, with the one or more hardware processors, an associated identifier of at least one additional hydrocarbon production well associated with the entity based on the [missing claim element].

Claim 5 is missing a claim element. 
Claim 18 has similar issues.
Claim 12 recites a method further comprising:
determining, with the one or more hardware processors, that the present monetary value for any one of the one or more hydrocarbon production wells does not exceed a particular percentage of the sum of the determined present monetary values.

Examiner notes that, under the broadest reasonable interpretation, there is only one present monetary value as there may be only one hydrocarbon production well (i.e. one or more hydrocarbon production wells). However, that means that the present monetary value cannot exceed a particular percentage of itself. That does not make logical sense.
Claim 15 has similar issues.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conradson (US PG Pub. 2014/0310071) in view of Foreman (US PG Pub. 2012/0054270).
Regarding Claim 1, Conradson discloses a computer-implemented method performed with a computing system that comprises one or more hardware processors, comprising:
determining, with the one or more hardware processors, an ownership interest (royalty interest) in at least a portion of one or more hydrocarbon production wells (oil and gas wells) for an entity (royalty interest owners) based on at least one of payor data associated with the entity or payee data associated with the entity (royalty valuations and royalty receivables). (see para. 160-164);
determining, with the one or more hardware processors, an identification of each of the one or more hydrocarbon production wells (particular well). (see para. 139);
determining, with the one or more hardware processors, an allocated hydrocarbon production volume value (net present value, well value or royalty value) for each of the one or more hydrocarbon production wells based at least in part on lease-level hydrocarbon production volume data (production forecast maximum, production forecast minimum, production forecast mean, volume or flow rate). (see para. 9, 56, 62, 122, 128, 138, 156 and 162);
determining, with the one or more hardware processors, a present monetary value (net present value or royalty valuation) for each of the one or more hydrocarbon production wells based on the determined allocated hydrocarbon production volume value (production forecast maximum, production forecast minimum, production forecast mean, volume or flow rate) and a present hydrocarbon monetary value per volume unit (oil price). (see fig. 16; para. 9, 122, 156 and 162);
determining, with the one or more hardware processors, a financial offer instrument (financial instrument) for the entity based at least in part on a sum of the determined present monetary values. (see para. 144); and
generating, with the one or more hardware processors, data that comprises a representation of the determined financial offer instrument for the entity for presentation on a graphical user interface (GUI). (see para. 18, 148, 152-157).
	Conradson does not explicitly teach a method wherein identification of each of the one or more hydrocarbon production wells is based on an associated identifier of each of the one or more hydrocarbon production wells, although Conradson discloses associating information with a particular well. (see para. 139). That disclosure, at least implies, that there is some means of identifying said well. 
	Regardless, Foreman discloses a method comprising determining, with the one or more hardware processors, an identification of each of the one or more hydrocarbon production wells based on an associated identifier (10-digit or 14-digit API well number) of each of the one or more hydrocarbon production wells. (see para. 68).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified Conradson to incorporate a means to identify production wells, as disclosed by Foreman, thereby allowing for associating production well data to the respective production well.
	Regarding Claim 2, Conradson discloses a method wherein determining the ownership interest comprises at least one of:
identifying, with the one or more hardware processors, the payor data from a royalty payment record (royalty rates) associated at least one payor. (see para. 149); or
identifying, with the one or more hardware processors, the payee data from a royalty payment record (royalty rates) associated the entity. (see para. 149).
	Regarding Claim 3, Conradson does not teach a method wherein the associated identifier comprises an American Petroleum Institute (API) number uniquely associated with each of the one or more hydrocarbon production wells.
	Foreman discloses a method wherein the associated identifier comprises an American Petroleum Institute (API) number (10-digit or 14-digit API well number) uniquely associated with each of the one or more hydrocarbon production wells. (10-digit or 14-digit API well number) of each of the one or more hydrocarbon production wells. (see para. 68).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified Conradson and Foreman to incorporate API numbers, as disclosed by Foreman, thereby conforming to a conventional standard utilize in the gas and oil industry.
	Regarding Claims 4-5, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
	Regarding Claim 6, Conradson discloses a method wherein the determined allocated hydrocarbon production volume value for each of the one or more hydrocarbon production wells comprises historical allocated hydrocarbon production volume value (historical estimates) for each of the one or more hydrocarbon production wells. (see para. 138).
	Regarding Claim 7, Conradson discloses a method further comprising determining, with the one or more hardware processors, the historical allocated hydrocarbon production volume value for each of the one or more hydrocarbon production wells by:
identifying, with the one or more hardware processors, a lease identifier (geographic region) associated with the lease-level hydrocarbon production volume data (cumulative production of many wells). (see para. 60);
determining, with the one or more hardware processors, a plurality of hydrocarbon production wells associated with the lease identifier, the plurality of hydrocarbon production wells including the one or more hydrocarbon production wells. (see para. 60);
determining, with the one or more hardware processors, a decline curve model for the lease- level hydrocarbon production volume data associated with the lease identifier. (see para. 12-13);
modeling, with the one or more hardware processors, aggregated monthly well-level hydrocarbon production values (production forecast) with the determined decline curve model. (see para. 74); and
determining, with the one or more hardware processors, the historical allocated hydrocarbon production volume value for each of the one or more hydrocarbon production wells based on the aggregated monthly well-level hydrocarbon production values and the decline curve model. (see para. 74).
	Regarding Claim 8, Conradson discloses a method wherein the determined allocated hydrocarbon production volume value for each of the one or more hydrocarbon production wells further comprises predicted allocated hydrocarbon production volume value (production forecast) for each of the one or more hydrocarbon production wells. (see para. 74).
	Regarding Claim 9, Conradson discloses a method wherein the decline curve model is defined, at least in part, by a maximum periodic hydrocarbon production value (forecast maximum) and at least one decline rate (a decline curve is decline over time, a decline rate). (see para. 156)
	Regarding Claim 10, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
	Regarding Claim 11, Conradson discloses a method wherein determining the financial offer instrument for the entity comprises executing, with the one or more hardware processors, an underwriting process. (see para. 144).
	Regarding Claims 14-24, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claim(s) 12-13 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conradson and Foreman, as applied to Claims 11 and 24 above, and further in view of Lynch (US Patent 6,823,319).
	Regarding Claim 12, Conradson discloses a method wherein the underwriting process comprises:
determining, with the one or more hardware processors, a loan (collateralized petroleum obligation) to value (production outputs). (see para. 144 and 148); and
determining, with the one or more hardware processors, that the underwriting process passes (based upon issuance of a CPO). (see para. 144 and 148).
	Conradson does not teach a method comprising:
determining, with the one or more hardware processors, a loan to value (LTV) limit (maximum LTV or predetermined value). (see col. 10, lines 47-64; Claim 39); 
determining, with the one or more hardware processors, that the sum of the determined present monetary value (collateral) exceeds the LTV limit (maximum LTV or predetermined value). (see Claim 39); and 
determining, with the one or more hardware processors, that a value of the financial offer instrument does not exceed a particular percentage of an entity portfolio debt value (CLTV ratio). (see col. 4, line 5-11).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified Conradson and Foreman to incorporate conventional and standard underwriting calculations, as disclosed by Lynch, thereby conforming to a conventional standard utilize in the gas and oil industry.
	Regarding Claims 10 and 25-26, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 17, 2022